Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 07/22/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-3, 5, and 7-12 are pending. 
Allowable Subject Matter
Claims 1-3, 5, and 7-12 are allowed for the following reasons:
Claim 1 recites an information processing device comprising: 
a processor configured to: 
generate, on a basis of interaction history information that includes a history of interactions between a customer and a voice interaction system, the voice interaction system providing system interactions in response to customer interactions, a coupling context to be coupled to a context of interest among a plurality of contexts obtained from the interaction history information; 
calculate probabilities of a plurality of different content of a future customer interaction with the voice interaction system based on a plurality of contexts obtained from the interaction history information; 
generate a customer interaction of the future customer interaction according to the content calculated to have the highest probability; 
display the generated customer interaction of the future customer interaction to the customer through a graphical user interface; 
receive an input from the customer in response to the display of the generated customer interaction; 
generate a coupling contest between the generated customer interaction of the future customer interaction and at least one of the plurality of contexts used to calculate the probabilities based on the received input from the customer, each coupling context being generated in units of nodes and in units of blocks, each of the nodes including one or more contexts, and each of the blocks including a plurality of nodes:
determine whether first content for a first plurality of nodes in a first block is different from second content for a second plurality of nodes in the first block; and 
insert a conjunction to couple the first plurality of nodes to the second plurality of nodes based on the determination.
Claim 12 recites a corresponding method. 
US 2016/0163311 A1 teaches a dialogue belief tracking system that allows a device to engage in human like conversation with a user over multiple turns of a conversation (Abstract) by updating a state graph comprising units of nodes and blocks comprising multiple nodes (Fig. 4) through each turn (¶60). Further, if a new conversation topic is started by a user, the system can smoothly and quickly transition to this new topic by determining that the new topic return a portion of a knowledge base framework that does not align with any node of an already formed state group, convert the new portion into its own state graph separate from the previous graph, and analyzed to determine a user goal without having to redesign or recreate any previously determined state graphs (¶60). 
US 2018/0204573 A1 discloses a dialog device for generating conversation sentence to execute a conversation with a user (Abstract). When changing content information for use in generation of conversational sentence, a conversational sentence generation block inserts a linking sentence at the opening of a first conversational sentence (¶57). The linking sentence contains attribute information such as “speaking of <keyword>” or “<date> is” (¶57, i.e., conjunction sentences). When a topic of the conversation is greatly changed, the conversational sentence generation block inserts a linking sentence indicative of the fixed thread with the attribute information maintained (¶57).
In combination with the primary prior art of record US 2018/0307675 A1, the aforementioned prior arts do not disclose or render obvious the combination of limitations set forth in claims 1 and 12. Thus, claims 1-3, 5, and 7-12 are allowed.  
SIndependent Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        07/29/2022